DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 16202644, now U.S. Pat# 10946834. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Priority
Examiner acknowledges Applicant’s claim for foreign priority under 35 USC 119 (a)-(d).
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/21/21 and 2/10/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10946834, as detailed in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other due to reciting substantially the same subject matter.
Instant Application
US Patent 10946834
1, 12, 20
1
2, 13
2
3, 14
3
4, 15
4
5, 16
5
6, 17
9
7, 18
10
8, 19
11
9
12
10
13
11
14


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-16 and 20 are rejected under 35 USC 103 as being unpatentable over US20190392663 ("Miller") in view of US20190092280 ("Oesterling").

Claim 1
Miller discloses a relay device for use in a system that enables a person who possesses a portable device in which enablement data as data that permits operation of a vehicle is stored, to operate the vehicle, the relay device being adapted to relay the enablement data from a center server that issues the enablement data of the vehicle, to a portable device of a person who is scheduled to operate the vehicle (abstract), the relay device comprising: a processor coupled to a memory (0020) and configured to: 
obtain the enablement data of the vehicle from the center server (claim 8: receiving an unlocking signal, which includes at least one un-locking instruction for unlocking of at least one closing device of the motor vehicle, by way of a central server device); 
temporarily store the enablement data obtained by the obtaining unit, in a storage device (0014); and 
send the enablement data stored in the storage device, to a portable device used by a person in charge of operation of the vehicle (0012 higher level of operating convenience results for a user of the motor vehicle locking system, even if the communication connection between the central server device and the motor-vehicle-internal control device is interrupted, since the user does not have to have any consideration as to whether a further locking signal output by him to the central server device was also actually received by the motor-vehicle-internal control device and thus whether the motor vehicle was actually locked again, on the one hand).
Miller fails to disclose the processor configured to receive notification indicating that the person in charge has started the operation of the vehicle or the person in charge has finished the operation of the vehicle, from the portable device used by the person in charge; and delete the enablement data stored in the storage device in response to receipt of the notification. However, Miller does disclose sending the enablement data to a portable device used by a person in charge of operation of the vehicle (0012). Furthermore, Oesterling teaches system of temporarily allowing access to a vehicle, the processor configured to:
receive notification indicating that the person in charge has started the operation of the vehicle or the person in charge has finished the operation of the vehicle, from the portable device used by the person in charge (claim 12 detecting at least one of an end of trip selection by the user or a timed out period; transmitting, by the accessory module, a door lock command to the passive entry/passive start system; actuating a vehicle door lock operation; and deleting the authorization key from a memory of the accessory module.); and 
delete the enablement data stored in the storage device in response to receipt of the notification (claim 12 detecting at least one of an end of trip selection by the user or a timed out period; transmitting, by the accessory module, a door lock command to the passive entry/passive start system; actuating a vehicle door lock operation; and deleting the authorization key from a memory of the accessory module.).
	Miller and Oesterling both disclose systems of providing enablement data and temporary access to a vehicle to a user of a portable device. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Miller to include the teaching of Oesterling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Miller and Oesterling would have made obvious and resulted in the subject matter of the claimed invention, specifically the processor configured to receive notification indicating that the person in charge has started the operation of the vehicle or the person in charge has finished the operation of the vehicle, from the portable device used by the person in charge; and delete the enablement data stored in the storage device in response to receipt of the notification.

Claim 2
Miller discloses wherein the enablement data comprises at least one of data for proving that the person who possesses the portable device is a person permitted to operate the vehicle, data for activating a device or a program used for the operation of the vehicle, and the program used for the operation of the vehicle (0012 higher level of operating convenience results for a user of the motor vehicle locking system, even if the communication connection between the central server device and the motor-vehicle-internal control device is interrupted, since the user does not have to have any consideration as to whether a further locking signal output by him to the central server device was also actually received by the motor-vehicle-internal control device and thus whether the motor vehicle was actually locked again, on the one hand).

Claim 3
Miller discloses wherein the processor is further configured to: 
obtain the enablement data of the vehicle from the center server, when the vehicle is scheduled to be operated, but it has not been determined who is in charge of the operation of the vehicle (0014 owner of the motor vehicle can thus determine how long a specific person and/or a specific service company, for example, a package delivery service, has access to his vehicle.); and 
send the enablement data stored in the storage device, to the portable device used by the person in charge of the operation of the vehicle, after the person in charge of the operation of the vehicle is determined (0014 owner of the motor vehicle can thus determine how long a specific person and/or a specific service company, for example, a package delivery service, has access to his vehicle.).

Claim 4
Miller discloses wherein the processor is configured to send a request including at least information indicating a scheduled date and time at which the vehicle is scheduled to be operated, to the center server, so as to be supplied with the enablement data corresponding to the request, from the center server (0014 owner of the motor vehicle can thus determine how long a specific person and/or a specific service company, for example, a package delivery service, has access to his vehicle.).

Claim 5
Miller discloses wherein the processor is further configured to: 
receive person-in-charge information for identifying the person in charge of the operation of the vehicle (0014 owner of the motor vehicle can thus determine how long a specific person and/or a specific service company, for example, a package delivery service, has access to his vehicle.), wherein 
send the enablement data to the portable device used by the person identified by the person-in-charge information, when the person-in-charge information receiving unit receives the person-in-charge information (0014 owner of the motor vehicle can thus determine how long a specific person and/or a specific service company, for example, a package delivery service, has access to his vehicle.).

Claim 9
Miller discloses wherein: 
the vehicle includes a vehicle-mounted unit used for the operation of the vehicle (0010); 
the enablement data comprises authentication information used by the vehicle-mounted unit for authentication of the portable device (0010 the passage of this duration can be determined, for example, via a timer switch. If the connection criterion is infringed, if there is thus no communication connection between the motor-vehicle-internal control device and the central server device, the motor-vehicle-internal control device activates the at least one closing device so that it is locked); and 
the vehicle is permitted to be operated using the vehicle-mounted unit, when the portable device is successfully authenticated by the enablement data stored in the portable device (0010 the passage of this duration can be determined, for example, via a timer switch. If the connection criterion is infringed, if there is thus no communication connection between the motor-vehicle-internal control device and the central server device, the motor-vehicle-internal control device activates the at least one closing device so that it is locked).

Claim 10
Miller discloses wherein the vehicle-mounted unit is configured to perform authentication of the portable device via short-range wireless communication (0012 radio-key).

Claim 11
Miller discloses wherein the vehicle-mounted unit is configured to behave in the same manner as a smart key of the vehicle, when the portable device is successfully authenticated (0012 radio-key).

Claim(s) 12, 13, 14, 15, 16 and 20 
Claim(s) 12, 13, 14, 15, 16 and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2, 3, 4, 5 and 1, and is/are rejected under the same grounds.

Allowable Subject Matter
Claims 6-8 and 17-19 are rejected under Double Patenting, but appear to be allowable pending an updated search and if rewritten in independent form including all of the limitations of the base claim and any intervening claims since, in the context of relay devices to permit operation of a vehicle, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the claimed subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663